*661There was ample basis in the record for the respondent Nassau County Civil Service Commission’s determination that the petitioner was not a bona fide resident of Nassau County. The determination is clearly supported by substantial evidence and therefore should not be disturbed (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
We have reviewed the petitioner’s remaining contentions and have found them to be without merit. Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.